Citation Nr: 1528582	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and intermittent explosive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript is of record.

Service connection for PTSD was originally denied in a May 2009 rating decision.  The RO subsequently denied reopening the claim in a September 2012 rating decision.  The Veteran timely perfected his appeal of the September 2012 decision to the Board.  Although the RO found that the May 2009 rating decision was final and subsequently determined that no new and material evidence had been submitted to reopen the claim, the Board finds the earlier decision was not final, as explained below.  Thus, this appeal stems from the Veteran's original December 2008 claim.

The Veteran did not appeal the May 2009 rating decision.  See 38 C.F.R. §§ 20.200, 20.302 (2014) (setting forth requirements and timeline for initiating and perfecting an appeal to the Board).  However, he did submit new and material evidence within one year of the date of mailing of that decision, thus preventing it from becoming final.  38 C.F.R. § 3.156(b) (2014) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  The new evidence must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The May 2009 rating decision denied service connection for a PTSD, at least in part, because there was no evidence establishing a current diagnosis.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that there must be a current disability in order to establish service connection).  The Veteran's VA treatment records through May 2009 did not contain a diagnosis of PTSD.  Subsequently, a July 2009 VA treatment record reflected a diagnosis of PTSD for the first time.  This evidence was new as the Veteran had not previously received this diagnosis.  In addition, this evidence was material because it related to establishing that the Veteran had a current diagnosis.  Therefore, the Board finds that the May 2009 rating decision was not final since new and material evidence was received within one year of the decision's date of mailing.

Accordingly, the prior rating decision is not final and this appeal stems from the Veteran's original service connection claim.

The Board notes that the Veteran submitted a claim for disability compensation and related compensation benefits in December 2008 claiming entitlement to service connection for PTSD.  However, throughout the pendency of this appeal, the Veteran has been diagnosed with PTSD, major depressive disorder, and intermittent explosive disorder.  Thus, the Board finds that the Veteran's December 2008 claim encompasses claims for all of these conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his PTSD is a result of an in-service sexual assault that occurred in July 1982.  A supplemental VA opinion is necessary in order for the Board to make an informed decision.  In this regard, the June 2014 VA examiner opined that the Veteran was not credible, and therefore, the examiner went on to opine that the likelihood of an in-service sexual assault was very unlikely.  However, the June 2014 VA examiner did not discuss the objective evidence in the claims file which show that the Veteran's alcohol dependence may have worsened after the Veteran left service, which was only a few months after the alleged in-service personal assault and may be a marker of in-service sexual assault.  For example, the Veteran has stated several times that he began drinking alcohol before entering service, however, his military personnel records show that he had no legal problems prior to service.  The Veteran's MPRs also show that he was disciplined in service three times prior to the alleged personal assault, however, the Veteran was not dismissed from service and he was honorably discharged.  In contrast, after leaving service, the Veteran has legal problems associated with his alcohol use and he does not seem to have held any job for more than a few months until recently.  In addition, the Veteran was in and out of alocohol rehabilitation programs, entering a new program almost every year.  This evidence, along with evidence from sources other than the Veteran's lay statements, was not discussed by the June 2014 VA examiner.  Thus, further opinion as to whether or not there are markers confirming the alleged sexual assault in service, and whether there is a nexus between the Veteran's diagnosed PTSD and this assault, must be obtained on remand.

The Board notes that the June 2014 VA examiner stated that the Veteran did not have PTSD pursuant to the Diagnostic and Statistical Manual for Mental Disorder (5th ed. 2013) (DSM-5).  However, as the Veteran's claim was certified for appeal to the Board on or before August 4, 2014, the Veteran must be evaluated for psychiatric disorders under DSM-IV, even if the claim is subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

A new VA examination is also warranted on remand.  In this regard, the Veteran has been diagnosed with major depressive disorder and intermittent explosive disorder during the pendency of this appeal.  Thus, a VA examination is necessary to identify all of the acquired psychiatric disorders the Veteran has or had during the pendency of this appeal and to opine as to the likelihood that these acquired psychiatric disorders are related to the Veteran's service.

The claim of entitlement to a TDIU is also remanded, as it is inextricably intertwined with the claim for service connection.

Finally, the Veteran's VA records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since June 2014 and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  

The examiner should identify all psychiatric disorders found to be present (i.e., PTSD, major depressive disorder, intermittent explosive disorder, etc.).  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-IV.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressor described by the Veteran of being sexually assaulted while in service.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between the above-noted stressors and the Veteran's symptoms.  The examiner must assess whether there are indications or "markers" that a sexual assault occurred in service, and, if so, the likelihood that his PTSD is related to this assault.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

